Title: To Alexander Hamilton from John Jay, 11 April 1800
From: Jay, John
To: Hamilton, Alexander



Dear Sir,
Albany 11 Ap. 1800

Benjn. Cornwell and John Coles both of Schoharie, privates in capt. Andrew Whites Compy. of the 12 Regt. have just been with me, and with much Indignation complain of their officers. Cornwell says that he was enlisted by Lt. Tobias B. Cuyler or Schuyler (I am not certain which) about last new Year—that he was promised 12 Dollrs. Bounty on arriving at the place of Rendevous, Stillwater—that he has been there many weeks, that instead of money he was obliged to take Goods from the Store of one Hugh Daniels to the amount of 7 Dol. & 50 Cents—that the Remainder of his Bounty is still due & unpaid; and that of his wages he has never recd. a farthing. Coles says he was enlisted by the same Lt. the 1 Decr. last—that there remains due to him of his promised Bounty 6 Dolrs. 10 Cents, and that he has recd. nothing on account of wages. They appeared to be sober, but much irritated. I promised to write to you immediately on the Subject, and assured them that the Soldiers would always find you ready to cause Justice to be done to them.
I am Dr Sir   Yours
Majr. Genl. Hamilton

